NORTHCUTT, Judge.
Dan Driscoll challenges the circuit court’s order dismissing his legal malpractice action for lack of prosecution. The order suggested that the court believed it lacked discretion in the matter. That is not so. Whether a party has shown good cause to avoid dismissal for lack of prosecution is a decision committed to the sound discretion of the court. See Edgecumbe v. American General Corp., 613 So.2d 123 (Fla. 1st DCA 1993). Therefore, we reverse and remand for the circuit court to reconsider its decision in light of its discretion.
Reversed and remanded for further proceedings.
BLUE, A.C.J., and FICARROTTA, GASPER, J., Associate Judge, concur.